Case 18-10536 Doc            21 Filed 01/22/19 Entered                01/22/19 11:49:54
            Desc            Main Document           Page               1 of 2




                          UNITED STATES BANKRUPTCY COURT
                               DISTRICT OF VERMONT

Jay E Jipner dba President of
Robinson Fuels, Inc. dba Member of
                                              )   Case No. 18-10536-CAB
Hart and Mead Energy, LLC dba
Member of All Star Fuel, LLC
               Debtor                         )   Chapter 13 Proceeding
                                              )   January 22, 2019

                       OBJECTION TO CONFIRMATION OF PLAN

       JPMorgan Chase Bank, National Association, (the “Creditor”), hereby objects to

confirmation of the Debtor's Chapter 13 Plan filed on January 17, 2019 (the “Plan”), in

connection with the above referenced matter for the following reasons:

       1.      The Plan does not provide for payment of the post-petition mortgage payments

due to the creditor pursuant to the terms of its security interest.



                                       By /s/ Andrew S. Cannella
                                          Andrew S. Cannella
                                          Movant’s Attorney
                                          Bendett & McHugh, P.C.
                                          270 Farmington Avenue, Suite 171
                                          Farmington, CT 06032
                                          Phone: (860) 677-2868
                                          Fax: (860) 409-0626
                                          E-Mail: BKECF@bmpc-law.com
Case 18-10536 Doc            21 Filed 01/22/19 Entered                01/22/19 11:49:54
            Desc            Main Document           Page               2 of 2




                                  CERTIFICATION OF SERVICE

        I hereby certify that on this 22nd day of January, 2019, a copy of the foregoing was served
to the following:


Jay E Jipner dba President of Robinson Fuels,     David W. Lynch, Esq.
Inc. dba Member of Hart and Mead Energy,          Debtor's Attorney
LLC dba Member of All Star Fuel, LLC              Via Electronic Notice of Filing
Debtor
8 Elm St.
Bristol, VT 05443                                 U.S. Trustee
Via First Class Mail                              Office of the U.S. Trustee
                                                  Via Electronic Notice of Filing
Jan M. Sensenich, Esq.
Trustee
Via Electronic Notice of Filing


                                      By /s/ Andrew S. Cannella
                                          Andrew S. Cannella
                                          Movant’s Attorney
                                          Bendett & McHugh, P.C.
                                          270 Farmington Avenue, Suite 171
                                          Farmington, CT 06032
                                          Phone: (860) 677-2868
                                          Fax: (860) 409-0626
                                          E-Mail: BKECF@bmpc-law.com
